DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 7 of claim 3 “acicula” should be replaced with “acicular.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US Patent 10,795,275) in view of Mizutani et al. (US PGP 2017/0184988).
Srinivasan teaches a pigmented chemically prepared toner having a core having an outer surface, wherein the core comprises a first and second polyester polymer binder, a colorant and a release agent.  A borax coupling agent is applied to the surface of the toner core particles and then a shell is formed on the surface of said core particles.  The shell comprises a third polyester polymer binder (see Examples, Col. 8 ln. 35-Col. 10 ln. 27 and Col. 11 ln. 9-43).  Toner 1 of Srinivasan is produced from a largely identical procedure to the procedure employed by the Applicant to produce the pigmented toner particles in the instant specification (compare Col. 11 ln. 9-43 of Srinivasan with [0059-61] of the instant specification).  The polyester polymer binders and release agents are largely the same as well with the only difference being that Srinivasan teaches a magenta pigment dispersion instead of a cyan pigment dispersion.  Srinivasan does not teach blending the pigmented toner with a clear toner.
Mizutani teaches a toner prepared by blending a first pigmented toner with second toner particles containing no colorant (Abstract, [0007] and [0016]).  The weight ratio of the pigmented toner particles to non-pigmented toner particles is taught to be from 50/50 to 98/2 (Abstract) and therefore encompasses the Applicant’s range of 85/15 to 99/1 (Applicant recites a range of non-pigmented toner of 1 to 15 weight percent of the blended composition in pending claim 1).  Mizutani further teaches that by blending a pigmented toner with a non-pigmented toner a decrease in resolution of fine images is prevented when a fine image if formed on a recording medium having great surface roughness ([0018]).  As such, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have followed the guidance of Mizutani and produced a blended toner from the pigmented toner Srinivasan by blending said toner with a clear toner produced according to the production method of Srinivasan omitting the colorant and optimizing the blending ratio within the range taught by Mizutani.  This would have produced a toner that was capable of producing fine images with high resolution even on substrates with a high surface roughness.  Additionally, as the toners of Srinivasan are produced by the same method and of the same materials taught by the Applicant in the instant specification such a blended toner would have been expected to possess a complex viscosity within the range recited by the Applicant in pending claim 5.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US Patent 10,795,275) in view of Mizutani et al. (US PGP 2017/0184988) as applied to claims 1-2 and 4-5 above, and further in view of Srinivasan et al. (US PGP 2017/0212438).
The complete discussions of Srinivasan and Mizutani above are incorporated herein. Srinivasan does not teach the external additive package recited in pending claim 3.
Srinivasan ‘438 teaches a toner comprising an external additive package comprising small silica particles having a primary particle size in the range of 2 nm to 20 nm, medium silica particles having a primary particle size in the range of 30 to 60 nm, large silica particles having a primary particle size in the range of 60 to 120 nm, an acicular titanium oxide and a conductive titanium oxide (Abstract).  The use of this external additive package is taught to generate less waste toner, increase toner usage efficiency and significantly reduce toner consumption without impacting image quality of charge characteristics of the toner (Abstract).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have followed the guidance of Mizutani and produced a blended toner from the pigmented toner Srinivasan by blending said toner with a clear toner produced according to the production method of Srinivasan omitting the colorant and optimizing the blending ratio within the range taught by Mizutani and to have provided the blended toner particles with the external additive package taught by Srinivasan ‘438.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        12/02/2022